Citation Nr: 1823427	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a right elbow disability to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a left elbow disability to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a right shoulder disability to include as secondary to a service-connected disability.

9.  Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, September 2011 and February 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's service-connected back disability has been manifested by pain and limitation of motion, but not by unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran has exhibited symptoms consistent with moderately severe incomplete paralysis of the sciatic nerve in the right lower extremity.  

3.  The Veteran has exhibited symptoms consistent with moderately severe incomplete paralysis of the sciatic nerve in the left lower extremity.  

4.  The Veteran's service-connected bilateral hearing loss has been manifested by no worse than level III hearing acuity in the right ear and level III hearing acuity in the left ear.

5.  Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran's cervical spine, right elbow and left elbow disabilities are related to his service-connected lumbar spine disability.

6.  Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran has radiculopathy of the upper right and left upper extremities that are related to his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent, but no higher, for the Veteran's lower back disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for an initial rating of 40 percent, but no higher, for the Veteran's radiculopathy of the right lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an initial rating of 40 percent, but no higher, for the Veteran's radiculopathy of the left lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for an initial rating in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2017).

5.  The criteria for entitlement to service connection for a cervical spine disability are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for entitlement to service connection for a right elbow disability are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria for entitlement to service connection for a left elbow disability are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria for entitlement to service connection for a right upper extremity radiculopathy disability are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9.  The criteria for entitlement to service connection for a left upper extremity radiculopathy disability are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by October 2009 and September 2010 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


I.  Higher Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his lumbar spine, radiculopathy and bilateral hearing loss disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

A. Lumbar Spine and Radiculopathy

Factual Background

The Veteran underwent a VA examination in August 2011.  The Veteran reported having limitation in walking due to his low back and lower extremity radiculopathy.  He also reported that he had experienced falls due to his back condition.  He indicated that his condition had not resulted in any hospitalizations or incapacitation over the past 12 months.  On examination, his posture was normal and his gait was antalgic which was due to back pain.  His walking was unsteady.  There was evidence of radiating pain on movement.  He also had muscle spasm which produced an abnormal gait.  There was tenderness noted on the examination.  There was no atrophy and no ankylosis.  Flexion was from 0 to 40 degrees.  Extension was from 0 to 15 degrees.  Right lateral flexion was from 0 to 15 degrees and left lateral flexion was from 0 to 20 degrees.  Right rotation was from 0 to 15 degrees and left rotation was from 0 to 20 degrees.  There was no additional limitation of motion following repetitive use and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The lumbar and sacral spine sensory functions were impaired.  The diagnosis was lumbar spine strain with muscle spasm and intervertebral disc syndrome.

A November 2011 treatment note provided diagnoses of lumbar spondylosis and bilateral lumbar radiculopathy.  The subjective factors were back pain with a history of incapacitating episodes.  

The Veteran underwent a VA examination in September 2013.  The examiner noted that a lumbar spine strain had resolved.  However, the Veteran had current diagnoses of degenerative joint disease of the lumbosacral spine with multilevel spondylosis with sciatic nerve radiculopathy.  The Veteran reported flare-ups as his back went out twice a month during which time he "cannot do anything".  Flexion was from 0 to 40 degrees with evidence of pain beginning at 10 degrees.  Extension was from 0 to 15 degrees with evidence of pain beginning at 5 degrees.  The examiner noted that the Veteran exhibited poor cooperation on examination and would not even attempt to perform repetitive use testing.  The Veteran had functional loss as he had less movement than normal, pain on movement, weakened movement and pain on rest.  He also had spasms which resulted in an abnormal gait.  The Veteran did not have muscle atrophy but muscle strength testing revealed active movement against some resistance (4/5).  The Veteran had radiculopathy as the examiner indicated that the Veteran had moderate incomplete paralysis of the sciatic nerve.  The symptoms of the Veteran's radiculopathy were severe constant pain of the bilateral lower extremities and mild intermittent pain, mild paresthesias and mild numbness of the bilateral lower extremities.  The examiner found that the Veteran did not have intervertebral disc syndrome.  The Veteran constantly used a brace and a cane to prevent falls.  

In a July 1, 2014 Disability Benefits Questionnaire (DBQ) for back conditions, the Veteran reported that he had flare-ups "about twice a month" where he was bedridden as he was "totally incapacitated for about 4 to 5 days" when his back went out.  Flexion was from 0 to 30 degrees with evidence of pain beginning at 10 degrees.  Extension was from 0 to 15 degrees with evidence of pain beginning at 5 degrees.  The Veteran was unable to perform repetitive use testing as the physician noted that the Veteran had suffered a flare-up 5 days before and was in severe pain.  The Veteran had functional loss as there was less movement than normal, weakened movement, incoordination and pain on movement.  There was also tenderness noted on examination as well as radiating pain to his legs.  He had muscle spasms which resulted in abnormal gait. The Veteran did not have muscle atrophy but muscle strength testing revealed active movement against some resistance (4/5).  The Veteran was noted to have radiculopathy as the physician indicated that the Veteran had severe incomplete paralysis of the sciatic nerve bilaterally.  The Veteran had moderate weakness in the left and right lower extremity.  The symptoms of the Veteran's radiculopathy were severe constant pain, mild intermittent pain, moderate paresthesias and moderate numbness of the bilateral lower extremities.  The physician indicated that the Veteran had intervertebral disc syndrome which resulted in at least 6 weeks of incapacitating episodes over the past 12 months.  The Veteran regularly used a cane and braces and occasionally used a walker.  The cane was used to prevent falls and the walker was used after he experienced an incapacitating episode.   The physician opined that the Veteran's lumbar spine strain, lumbar radiculopathy and degenerative disc disease all had a severe impact on the Veteran's ability to work in any physical or sedentary job.  The physician concluded that the Veteran's pain, periods of incapacitation, limited mobility and degenerative condition made any future employment unlikely.

On a July 3, 2014 DBQ and a July 8, 2014 DBQ, 2 other physicians indicated that they agreed with all of the opinions/additional information provided by the physician on the July 1, 2014 DBQ.

i. Lumbar Spine

The September 2011 rating decision granted service connection for a lumbar spine disability at an initial 20 percent disability, effective August 28, 2009 under Diagnostic code 5237.

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Based on the reported symptomatology of the Veteran's limitation of motion and reported functional impairment and flare-ups at his September 2014 VA examination and July 2014 DBQ for his back, the Board finds that when affording the Veteran the benefit of the doubt, an initial 40 percent rating is warranted for the Veteran's service-connected lumbar spine disability.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

Notably, on the August 2011 and September 2013 VA examination, that impairment was simply not documented as forward flexion of his thoracolumbar spine was limited to 40 degrees on both examinations.  However, on the July 2014 DBQ for his back, flexion was noted to be from 0 to 30 degrees.  Additionally, while the September 2013 VA examiner noted that the Veteran exhibited poor cooperation on examination and would not even attempt to perform repetitive use testing, it was also reported that the Veteran had functional loss as he had less movement than normal, pain on movement, weakened movement and pain on rest.  The Veteran also had spasms which resulted in an abnormal gait while muscle strength testing was also slightly diminished and the Veteran reported having flare-ups twice a month where he was incapacitated. 

Based on the reported symptomatology of the Veteran's reported functional impairment and flare-ups at his August 2011 and September 2013 VA examinations, and the limitation of motion to 30 degrees on his July 2014 DBQ, the Board finds that when affording the Veteran the benefit of the doubt that an initial 40 percent rating is warranted for the Veteran's service-connected lumbar spine disability.

However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation in excess of 40 percent.

Turning to the orthopedic manifestations, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  As discussed in detail above, the evidence fails to demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  

In that regard, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the documented range of motion findings do not demonstrate that the joint was immobile or fixed in place.  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 40 percent is not warranted for his orthopedic findings.

The Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The record demonstrates that on the July 2014 DBQ, the physician noted that the Veteran had intervertebral disc syndrome which resulted in at least 6 weeks of incapacitating episodes over the past 12 months which would warrant a 60 percent evaluation for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

However, while the Veteran's symptoms would warrant a 60 percent evaluation based on incapacitating episodes, it is not permissible to rate the Veteran's disability under Diagnostic Code 5423 based on incapacitating episodes and assign separate disability ratings for his radiculopathy without violating the anti-pyramiding provision set forth in 38 C.F.R. § 4.14.  Accordingly, were the Board to assign a 60 percent rating based upon incapacitating episodes, separate ratings for radiculopathy would not be permitted.  

Notably, the Veteran currently has separate evaluations for radiculopathy of the right and left lower extremities at initial 10 percent evaluations under Diagnostic Code 8520.

As explained in more detail in the section below pertaining to bilateral lower extremity radiculopathy, the Veteran's bilateral lower extremity neurological symptoms now warrant initial 40 percent ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Accordingly, combining the maximum 40 percent evaluation for orthopedic factors with separate 40 percent evaluations for his neurological symptoms would result in a more favorable overall evaluation than a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. .

As a result, instead of granting a single 60 percent evaluation based on intervertebral disc syndrome with incapacitating episodes under Diagnostic Code 5243, the Board will award the more favorable evaluations of separate 40 percent ratings under the General Rating Formula and Diagnostic Code 8520 for limitation of spinal motion and bilateral  lower extremity radiculopathy, respectively.

Accordingly, the Board finds that the evidence supports the assignment of a 40 percent rating for a lumbar spine disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

ii.  Radiculopathy

The September 2011 rating decision granted service connection for radiculopathy of the right lower extremity and left lower extremity at initial 10 percent disability ratings, effective August 8, 2009 under Diagnostic Codes 8520.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 40 percent disability ratings, but no higher, for radiculopathy of the bilateral lower extremities are warranted.

As noted above, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  The September 2013 VA examination and July 2014 DBQ indicated that the Veteran had constant pain, intermittent pain, paresthesias and numbness of the bilateral lower extremities.  The September 2013 VA examination and July 2014 DBQ also noted that while the Veteran did not have muscle atrophy, his muscle strength testing revealed active movement against some resistance (4/5).  Additionally, the July 2014 DBQ physician characterized the Veteran's radiculopathy as severe incomplete paralysis of the sciatic nerve bilaterally.

As noted above, under Diagnostic Code 8520, a 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  As a result and when affording the Veteran the benefit of the doubt, the Board finds that initial 40 percent disability evaluations are warranted for the Veteran's service-connected radiculopathy of the bilateral lower extremities.

However, evaluations in excess of 40 percent for the radiculopathy of the bilateral lower extremities have not been demonstrated by the evidence of record at any point.  While the Veteran had numbness, pain and diminished sensation, there was no evidence of foot drop, paralysis, constant weakness, or muscle atrophy.  Additionally, the September 2013 VA examiner also specifically indicated that the Veteran only had moderate incomplete paralysis of the sciatic nerve bilaterally.  While the physicians who conducted the July 2014 DBQ also characterized the Veteran's incomplete paralysis of the sciatic nerve as severe, the Board again notes that a higher 60 percent evaluation under Diagnostic Code 8520 requires both severe incomplete paralysis and marked muscular atrophy of the sciatic nerve.  As noted above, there is no evidence of muscular atrophy as the VA examinations and DBQ all specifically indicated that there was no atrophy.

As a result, the Board finds that initial 40 percent ratings, but no higher, are warranted as the Veteran has exhibited symptoms consistent with moderately severe incomplete paralysis in the left and right lower extremities.  

B.  Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2017). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability.  

As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations detailed below do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

As noted above, the Veteran has a current 10 percent evaluation for service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in November 2010.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
      40
60
38
LEFT
40
40
40
35
39

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 80 percent in the left ear.

The examiner noted that the Veteran's hearing loss disability impacted him as he was unable to apply for hearing sensitive positions such as law enforcement or fire protection due to his hearing loss.  He also needed to be careful when crossing the street, walking on roadways and when driving as he had difficulty hearing other cars or warning signals from emergency vehicles.  The examiner found that the Veteran's hearing loss adversely affected his ability to perform physical and sedentary activities of usual occupation and daily living.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 38 decibels combined with the right ear speech discrimination of 78 percent results in a Roman numeral designation of III, while the left ear pure tone threshold average of 39 decibels when combined with the left ear speech recognition of 80 percent results in a Roman numeral designation of III.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in September 2013.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
       30
30
29
LEFT
35
30
30
35
33

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

The examiner noted that the Veteran's hearing loss disability impacted his ordinary conditions of daily life and ability to work as the Veteran reported difficulty with conversations where someone was not facing him or was far away from him.  The Veteran also noticed trouble even at normal conversational distances.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 29 decibels combined with the right ear speech discrimination of 94 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 33 decibels when combined with the left ear speech recognition of 94 percent results in a Roman numeral designation of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on application of VA's method for evaluating hearing loss and the November 2010 and September 2013 VA examination testing results, the Board finds that these evaluations do not provide a basis for awarding an initial rating in excess of 10 percent and a rating in excess of 10 percent for bilateral hearing loss is clearly not available based on these findings.  

As noted above, the audiometric findings for the most recent examination in September 2013 actually demonstrate a noncompensable assignment.  Despite the fact that a mechanical application of these results actually demonstrates a lesser noncompensable rating, the Board will not disturb the Veteran's current 10 percent disability rating.  However, an initial rating in excess of 10 percent is clearly not available based on these findings.

As the November 2010 and September 2013 testing results noted above do not yield findings to support assignment of an initial rating in excess of 10 percent for bilateral hearing loss, the Veteran is not entitled to an initial rating in excess of 10 percent for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.21.  

Notably, aside from the November 2010 and September 2013 VA examination reports, there are no other audiometric testing results which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  

Although the Veteran has indicated that his hearing is worse than the criteria associated with an initial 10 percent evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current 10 percent evaluation is reflected by the rating evidence of record and there is no indication that the findings on the November 2010 and September 2013 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial rating in excess of 10 percent for his bilateral hearing loss disability cannot be granted.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss were inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably described his disability level and symptomatology with respect to the symptoms he experienced. 

During his November 2010 VA audiological examination, the Veteran reported the impact of his hearing loss on his ability to work and on his daily life as he reported that he was unable to apply for hearing sensitive positions such as law enforcement or fire protection due to his hearing loss.  He also needed to be careful when crossing the street, walking on roadways and when driving as he had difficulty hearing other cars or warning signals from emergency vehicles.

On his September 2013 VA audiological examination, the Veteran also reported difficulty with conversations where someone was not facing him or was far away from him and he also noticed trouble even at normal conversational distances.

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life as he had difficulty hearing.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  As explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports of difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  

Accordingly, the Board has concluded that referral of the Veteran's bilateral hearing loss impairment for extra-schedular consideration is not in order.

Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has multiple service connected disabilities, but there is no argument or indication that the combination of these disabilities is so exceptional as to warrant extraschedular consideration.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In short, the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).




Factual Background and Analysis

The Veteran underwent a VA examination in September 2013.  The Veteran had a diagnosis of elbow olecranon bursitis.  The examiner noted that while the Veteran reported that he first started to experience pain in his shoulders in 2011, he did not have a current bilateral shoulder diagnosis.  The examiner opined that it was less likely than not that the Veteran's elbow and shoulder disabilities were proximately due to or the result of the Veteran's service-connected lumbar spine disability.  The examiner noted that the examination showed no bilateral shoulder injury while a December 2011 treatment note indicated that an x-ray after a fall demonstrated olecranon spurring of the left elbow which suggested a remote rather than an acute process.

In a July 1, 2014 DBQ, a physician noted that the Veteran had olecranon bursitis of the left elbow, osteoarthritis of the left elbow and cubital tunnel syndrome of both elbows.  The physician noted the Veteran's complaints that his service-connected back disability with lower extremity radiculopathy had resulted in a risk/history of falls that has resulted in trauma to his elbows.  The physician opined that it was at least as likely as not that the Veteran's diagnosed elbow disabilities were proximately due to or the result of the Veteran's service-connected lumbar spine disability.  The physician noted that there was a reported risk/history of falls caused by the service-connected back disabilities which have caused repeated impact at the elbows which have resulted in less movement than normal, bilateral elbow pain and recurring paresthesias which were consistent with the Veteran's current symptoms.  

The physician also opined that it was at least as likely as not that the Veteran's diagnosed conditions of cervical sprain/strain, cervical spondylosis and cervical radiculopathy were at least as likely as not proximately due to or the result of the Veteran's service-connected lumbar spine disability.  The physician noted that there was a reported risk/history of falls caused by his service-connected lumbar spine disabilities.  The physician also noted that the lumbar spine disability had created a biomechanical compensation and adaption which had caused compensatory damage to the cervical spine which had led to degenerative changes that were consistent with the current diagnosis of cervical spondylosis.  The physician also opined that the Veteran's cervical radiculopathy was also related to his service-connected disability as there was an etiological link between cervical spondylosis and cervical radiculopathy that had resulted in radiating pain on movement, loss of balance, weakness, sensory deficits and bilateral paresthesias.

On a July 3, 2014 DBQ and a July 8, 2014 DBQ, 2 other physicians indicated that they agreed with all of the opinions/additional information provided by the physician on the July 1, 2014 DBQ.

A.  Right and Left Elbows

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for right and left elbow disabilities as secondary to his service-connected lumbar spine disability is warranted.

The Veteran's medical record shows that he has been diagnosed with bilateral elbow disabilities.  Accordingly, as there are current diagnoses of a bilateral elbow disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current right elbow and left elbow disabilities that are secondary to his service-connected lumbar spine disability.  

The Board notes that there are conflicting opinions as to whether the Veteran's current bilateral elbow disabilities are related to his service-connected lumbar spine disability.

Notably, the September 2013 VA examiner opined that it was less likely than not that the Veteran's elbow disabilities were proximately due to or the result of the Veteran's service or a service-connected disability.  Conversely, the July 2014 DBQ physician opined that it was at least as likely as not that the Veteran's diagnosed elbow disabilities were proximately due to or the result of the Veteran's service-connected lumbar spine disability.  

Significantly, the September 2013 VA examiner did not specifically address the Veteran's contentions that his service-connected lumbar spine disability resulted in a risk/history of falls which caused his bilateral elbow disabilities.  The July 2014 BBQ opinion specifically noted these contentions and the record contains multiple treatment reports which note that the Veteran has a history of falls from his service-connected lumbar spine disability as it was noted that the Veteran constantly used a brace and a cane to prevent falls.  

The VA examiner also did not specifically provide an opinion as to whether the Veteran's service-connected lumbar spine disability aggravated his claimed bilateral elbow disabilities.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran has current right elbow and left elbow disabilities that were caused or aggravated by his service-connected lumbar spine disability.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claims, and a remand would only serve to unnecessarily delay final adjudication of the claims.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for right elbow and left elbow disabilities as secondary to his service-connected lumbar spine disability is granted.  See 38 U.S.C. § 5107(b).





B.  Cervical Spine 

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a cervical spine disability as secondary to his service-connected lumbar spine disability is warranted.

The Veteran's medical record shows that he has been diagnosed with cervical spine spondylosis.  Accordingly, as there are current diagnoses of a cervical spine disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current cervical spine disability that is secondary to his service-connected lumbar spine disability.  

Regarding the Veteran's cervical spine disability, the Board notes that the physician who conducted the July 2014 DBQ opined that it was at least as likely as not that the Veteran's diagnosed conditions of cervical sprain/strain, cervical spondylosis and cervical radiculopathy were due to or the result of the Veteran's service-connected lumbar spine disability.  The physician specifically noted that the service-connected lumbar spine disability had created a biomechanical compensation and adaption which had caused compensatory damage to the cervical spine which had led to degenerative changes that were consistent with the current diagnosis of cervical spondylosis.  

Additionally, there is no competent contrary medical evidence of record that indicates that the Veteran's cervical spine disability was not a result of his service-connected lumbar spine disability.  

Therefore, the July 2014 positive nexus opinion of the DBQ physician provides the only competent medical opinion as to the relationship between the Veteran's current cervical spine disability and his service-connected lumbar spine disability.  

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a cervical spine disability as secondary to his service-connected lumbar spine disability is granted.  See 38 U.S.C. § 5107(b).

C. Radiculopathy of the Upper Extremities

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a radiculopathy of the bilateral upper extremities disability as secondary to his now service-connected cervical spine disability is warranted.

While the September 2013 VA examiner found that the Veteran did not have a current bilateral shoulder disability, the evidence demonstrates that the Veteran has current right and left extremity radiculopathy that was the result of his now service-connected cervical spine disability.  Notably, the July 2014 DBQ physician specifically opined that the Veteran's cervical radiculopathy was related to his service-connected disability as there was an etiological link between cervical spondylosis and cervical radiculopathy that had resulted in radiating pain on movement, loss of balance, weakness, sensory deficits and bilateral paresthesias.

Therefore, the July 2014 positive nexus opinion of the DBQ physician provides the only competent medical opinion as to the relationship between the Veteran's current bilateral upper extremity radiculopathy disability and his service-connected cervical spine disability.  

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claims, and a remand would only serve to unnecessarily delay final adjudication of the claims.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a bilateral upper extremity radiculopathy disability as secondary to his service-connected cervical spine disability is granted.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to an initial rating of 40 percent rating for a lumbar spine disability is granted.

Entitlement to an initial 40 percent rating for radiculopathy of the right lower extremity is granted.

Entitlement to an initial 40 percent rating for radiculopathy of the left lower extremity is granted.

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a right elbow disability is granted.

Entitlement to service connection for a left elbow disability is granted.

Entitlement to service connection for a right upper extremity radiculopathy disability is granted.

Entitlement to service connection for a left upper extremity radiculopathy disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


